Per Curiam,
It was conceded by the defendant at the trial that the conductor had negligently started the car while the plaintiff was getting off. As said by the judge in. his charge “the real question in the case is what were the injuries, if any, which the plaintiff received.” These were claimed to be bruises on the elbow, the back and the knee, only the last being at all serious or continuing, and their existence resting on the testimony of plaintiff herself, supported to some extent by that of one of the doctors. On the other side ivas rather a strong array of medical testimony that her knee was not injured' at all and her leg had all its normal sensation and action.
.The defendant presented a point for charge that “ it is the duty of the jury, in considering the relative value attaching to the testimony of the witnesses in this case, to bear in mind that the plaintiffs, Mrs. Bolton and her husband, have a direct' and pecuniary interest in the outcome of the case,” to which the judge answered “ That we affirm-. Of course, gentlemen of the- jury, the credibility of the witnesses is for you; you are to determine their credibility from the manner of their testifjdng, from the inherent probability of their statements, and from any matter that may suggest itself to you as throwing light upon the credibility of the witnesses not only,of the plaintiff and her husband, but of all the witnesses, those on the part of the plaintiff and those on the part of the defendant.”
And a further point, that “ the, unanimous testimony, of the four medical witnesses, Drs. Stevens and Hamilton, Drs. Ellenberger and Coover — the last two called by the court — being that there is no evidence of a present injury to Mrs. Bolton, or of a permanent injury, except that furnished by her own statements and to some extent by Dr. Best, such. testimony should not be lightly disregarded by the jury,” was answered: “ To that we say, gentlemen of the jury, you will consider, as we have already said, the testimony of these phj'sicians who examined the plaintiff, you will consider the circumstances under which the examination took place, the character of -the examination and the conclusions reached by the physicians, and we say to you that the weight which ought to 'be attached to the opinions they have given is entirely for you. Tou are to consider how far they may be relied upon and what weight *85shall be given to them in the determination of the case. We have no right to say to yon that you are to consider the testimony of one witness as more weighty than the testimony of anothor. The credibility of the witnesses, the weight of the evidence, is entirely for you. ”
In a case of this character, resting so largely on the plaintiff’s own testimony and where the defense charges simulation or at least gross exaggeration of injuries, it would be quite proper for the judge to refer specifically to the subject of interest in the witness, and to dwell somewhat on the weight of the other evidence. But he was not bound to do so.' The ease was necessarily for the jury, and having given them correctly the general rules on the subject it was not error to go no further. If the jury rendered an unsatisfactory verdict the remedy was a new trial.
Judgment affirmed.